ORDER

LINN, Circuit Judge.
IXYS Corporation petitions for a writ of mandamus to direct the United States District Court for the Central District of California to grant certain motions for summary judgment filed by IXYS. IXYS also moves to stay the upcoming trial, pending disposition of this mandamus petition, and to reassign the case to a different judge.
IXYS primarily argues that on remand the district court did not follow this court’s mandate and previous opinion in International Rectifier Corp. v. IXYS Corp., 361 F.3d 1363 (Fed.Cir.2004), because the district court did not grant IXYS’s motions for summary judgment. IXYS has not shown that it could not obtain review by ordinary appeal following entry of judgment of these issues and the other issues it raises in this mandamus petition. Thus, it has not demonstrated that mandamus relief is appropriate. Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989) (a party seeking a writ bears the burden of proving that it has no other means of attaining the relief desired).
Because we deny the mandamus petition, IXYS’s motion for a stay of the upcoming trial, pending disposition of the mandamus petition, is also denied. For the reasons stated in our earlier opinion, IXYS’s motion for reassignment of the case to another judge is denied.
Accordingly,
IT IS ORDERED THAT:
(1) IXYS’s petition for a writ of mandamus is denied.
(2) IXYS’s motions are denied.